Citation Nr: 1206634	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  Since that time, the claims file has been transferred to the Muskogee, Oklahoma RO. 

In October 2011, the Veteran and his wife presented personal testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Also in October 2011, the Veteran submitted new evidence pertinent to his claim and a waiver of RO review of that evidence.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  Although the Veteran has claimed service connection for anxiety and PTSD, in light of Clemons, and based on the medical evidence of record which includes a diagnosis of adjustment disorder and PTSD, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD.


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD as a result of a stressor event verified by credible supporting evidence as having occurred in service.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, 'fear of hostile military or terrorist activity' means that 'a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.'  75 Fed. Reg. at 39,852.

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to 'fear of hostile military or terrorist activity,' then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he suffers from PTSD as a result of stressful events during his period of active service. 

A Report of Transfer or Discharge (DD-214), the Veteran's military occupational specialty is listed as Aircraft Maintenance Specialist.  The Veteran's service personnel records indicate he served at Korat Air Base in Thailand from January 1966 to February 1967. 

Service treatment records, including an October 1963 enlistment examination report, are negative for any findings of a chronic psychiatric disorder.  In an October 1963 report of medical history, the Veteran denied depression or excessive worry, as well as nervous trouble of any sort.  

A December 1965 in-service medical discharge report noted that the Veteran was admitted in October 1965 with a history of anxiety and restlessness.  The Veteran reported no previous history of emotional disorders and was admitted to Moody Air Force Base (AFB) hospital at his own request.  The examiner noted that his anxiety appeared to have its origin in ambivalent feelings toward his parents.  After treatment, the final diagnosis was adult situational reaction, recovered.  The Veteran returned to full active duty without limitation. 

In an August 1971 report of medical history, the Veteran positively marked nervous trouble of any sort.  The examiner noted he was treated for nervousness in the past with no present problem and no sequelae.  During an August 1971 separation examination, the examiner noted that in 1965, he had "anxiety reaction with the above mentioned nervousness," with no present problems. 

In a May 2009 letter, the Veteran stated that he believed working on jet fighter and bomber planes caused some of his anxiety problems. 

The Veteran submitted a letter in July 2009 which states that although he had an anxiety reaction, he was cleared for duty in Southeast Asia to a combat support group at Korat AFB, Thailand.  He was a ground crew member assigned to an F-105 fighter bomber wing.  The planes were bombing North Vietnam on a daily basis and some of the pilots he sent out never came back.  They included good friends.  He had the "terribly sad" experience of having to watch one crash on take off to a bombing mission.  The pilot ejected but the wind drift carried him back into the flames.  The rescue helicopter tried to get in to extinguish the fire but was called way because the aircraft was fully loaded with bombs and munitions for a combat mission.  He stated he could only watch as the pilot burned to death.  He stated he still sees it and cannot forget it.  He also reported seeing injured soldiers as they were carried on stretchers for air evacuations. 

During an October 2009 VA examination, the examiner noted that the Veteran describes a symptom pattern primarily of some depression and anxiety currently that appears to be caused predominantly by adjustment to retirement.  The Veteran went on Social Security and stopped full time work in December 2008 and is having some concerns about finances and finding himself becoming increasingly discouraged and having trouble with feelings of depression and anxiety.  The Veteran reported traumatic experiences including witnessing others' deaths and severe wounds of fellow servicemen when he served in the Air Force.  The examiner noted that these events were traumatic enough to cause PTSD, and the Veteran presented symptoms indicative of PTSD including intrusive memories, stress with stimuli that remind him of his experience, avoidance, anxiety, depression, disturbed sleep patterns, difficulty with anger, irritability, and some hypervigilance.  The examiner indicated that it would appear that many of his PTSD symptoms had diminished through the years, but have been exacerbated by the current stress of his retirement.  The examiner noted that as the Veteran has not had any psychiatric care since service, his current disorder is not related to his in-service treatment for anxiety.  The Veteran reported stressors such as the pilot who died after ejecting from a plane and being blown back into the fire.  The examiner indicated that these are the types of exposures to others' deaths and horrible wounds that cause the Veteran to have feelings of horror and helplessness and are the obvious cause of his PTSD symptoms.  The diagnoses were adjustment disorder with anxiety and depressed mood, which appear to be predominantly due to his concerns about his transition to retirement, and PTSD, which appear to be somewhat exacerbated by his recent retirement.  

The Veteran's attorney submitted the Quarterly history of the 388th Tactical Fighter Wing prepared by the Historical Division of the Office of Information of the 388th Tactical Fighter Wing.  The history includes the death of Captain M., who died in April 1966 at Korat Air Base.  It was noted that the Captain experienced a rough engine and returned to the base, but that his engine evidently began to fail rapidly.  His plane was heavily loaded with bombs and rockets.  On landing roll, his drag chute failed, followed by failure of both main gear tires.  The airplane failed to successfully engage either of the barriers and went approximately 200 feet beyond the runway overrun bursting into flames immediately.  The Captain was killed instantly.  

In VA progress notes dated from July to October 2011, the Veteran continued to recount the story of the airplane crash. 

During an October 2011 VA mental health evaluation, the Veteran reported that his stressor was a time when he was on the flight line and a pilot had taken off on a bombing mission and when he got out a little ways he had to turn back because he had engine trouble.  He was fully loaded with bombs, fuel, ammo, and he overshot the runway and had to eject.  When he came down he landed right into the explosion, and the helicopter tried to rescue him, but could not because of the explosions.  He just stood there while the pilot burned to death.  The Veteran reported other incidents of missile malfunction and downed planes.  The diagnoses were PTSD and depression.  The examiner noted that the Veteran seemed to be reliable and sincere information and that he seemed to be experiencing significant psychological distress, a great deal of which is directly related to his military service.  

Analysis

Having reviewed the entire claims file, the Board finds that the evidence of record is sufficient to grant service connection for PTSD.  The Board notes that the Veteran has been treated for PTSD and that the Veteran's examiners have all indicated that this disorder was in some way related to his service in Thailand.  Although the Veteran has not claimed to have been involved in combat, as indicated above, one of the Veteran's claimed stressors, specifically the death of a pilot at Korat Air Base in April 1966, has been confirmed by documentary evidence in the form of a historical report of the 388th Tactical Fighter Wing.  In an October 2009 VA psychiatric examination report, after a review of the claims file, an interview with the Veteran and a mental examination, a VA examiner diagnosed, in-part, PTSD due to the Veteran's claimed experiences in service and his experiences witnessing the death of a pilot.  He noted that the Veteran experienced many traits associated with PTSD, including hyperarousal, re-experiencing, avoidance, intrusive memories, anxiety and depression.  Noting the thoroughness of the examination, the review of the claims file, and the explanation of the rationale, the Board finds that the examiner's opinion is of substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

Because the Veteran's PTSD diagnosis was based on a corroborated stressor, the Board finds that service connection for PTSD is warranted.  Although further verification of the Veteran's alleged stressor was not conducted, the Board finds that the Veteran's stressor is consistent with the circumstances of his service and is supported by sufficient corroborating evidence.  See 38 U.S.C.A. § 1154(a).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).

ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


